                                                                                                                          Case 2:19-cv-02229-APG-NJK Document 6 Filed 01/21/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Stacy H. Rubin
                                                                                                                        Nevada Bar No. 9298
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 rubins@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        First Premier Bank
                                                                                                                      8
                                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                                                      9
                                                                                                                                                   DISTRICT OF NEVADA
                                                                                                                     10
                                                                                                                        DIANNA L. WATT,                      CASE NO.: 2:19-cv-02229-APG-NJK
                                                                                                                     11
                                                                                                                               Plaintiff,                    STIPULATION AND ORDER TO
                                                                                                                     12                                      EXTEND TIME FOR DEFENDANT FIRST
                                                                                                                        v.                                   PREMIER BANK TO RESPOND TO
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                      PLAINTIFF’S COMPLAINT
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        EQUIFAX INFORMATION SERVICES,
                                                                                                                     14 LLC; FIRST PREMIER BANK; FACTOR
                                                                                                                        TRUST, INC.,                         (First Request)
                                                                                                                     15
                                                                                                                               Defendants.
                                                                                                                     16

                                                                                                                     17          Plaintiff Dianna L. Watt (“Plaintiff”) and Defendant First Premier Bank

                                                                                                                     18 (“First Premier”)1 stipulate and agree that First Premier has up to and including

                                                                                                                     19 February 26, 2020, to respond to Plaintiff’s Complaint (ECF No. 1), to provide

                                                                                                                     20 additional time to investigate Plaintiff’s allegations and for First Premier to prepare

                                                                                                                     21 a response.

                                                                                                                     22

                                                                                                                     23                            [Continued on the following page.]
                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27
                                                                                                                        1 By filing this Stipulation, First Premier is not waiving any defense, affirmative or
                                                                                                                     28 otherwise, it may have in this matter.


                                                                                                                          DMWEST #39655534 v1
                                                                                                                          Case 2:19-cv-02229-APG-NJK Document 6 Filed 01/21/20 Page 2 of 2



                                                                                                                     1           This is the first request for an extension, and it is made in good faith and not

                                                                                                                     2 for purposes of delay.

                                                                                                                     3           DATED this 21st day of January, 2020.

                                                                                                                     4 HAINES & KRIEGER, LLC                            BALLARD SPAHR LLP
                                                                                                                     5 By: /s/ David H. Krieger                         By: /s/ Stacy H. Rubin
                                                                                                                          David H. Krieger, Esq.                           Joel E. Tasca, Esq.
                                                                                                                     6    Nevada Bar No. 9086                              Nevada Bar No. 14124
                                                                                                                         8985 S. Eastern Avenue, Suite 350                 Stacy H. Rubin, Esq.
                                                                                                                     7    Henderson, Nevada 89123                          Nevada Bar No. 9298
                                                                                                                                                                           1980 Festival Plaza Drive, Suite 900
                                                                                                                     8 Attorneys for Plaintiff Dianna L. Watt              Las Vegas, Nevada 89135
                                                                                                                     9                                                  Attorneys for Defendant First Premier
                                                                                                                                                                        Bank
                                                                                                                     10

                                                                                                                     11                                          ORDER
                                                                                                                     12                                          IT IS SO ORDERED:
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                                     14
                                                                                                                                                                        January 22, 2020
                                                                                                                                                                 DATED:
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #39655534 v1                       2
